Citation Nr: 1505797	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to September 1983.  He also had additional service in the U.S. Army Reserves from November 1976 to June 1977 and from 1984 to 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which determined that, as new and material evidence had not been received, a previously denied claim of service connection for a lumbosacral spine disability (which the RO characterized as degenerative disc disease lumbar spine with spondylolisthesis of L4-5 and herniated nucleus pulposus (HNP) at L4-5 (claimed as low back condition)), would not be reopened.  The RO also denied, in pertinent part, the Veteran's claims of service connection for a cervical spine disability (which was characterized as cervical spondylosis, status post-op cervical fusion X 2 (claimed as neck injury)) and entitlement to a TDIU.  The Veteran disagreed with this decision in September 2009.  He perfected a timely appeal in September 2010 and requested a videoconference Board hearing.  This hearing was held at the RO before the undersigned Acting Veterans Law Judge in June 2012.  A copy of the hearing transcript has been added to the record.

In December 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board noted initially in its December 2012 remand that an official service department record relevant to the Veteran's lumbar spine disability which existed at the time of the most recent final denial of the Veteran's claim of service connection for a lumbosacral spine disability in a June 2006 Board decision had not been associated with the claims file until after June 2006.  The Board also noted that this issue would be reviewed de novo and not on the basis of new and material evidence.  See Board remand dated December 4, 2012, at pp. 2.  The Board also recharacterized the other issues on appeal as stated on the title page of this decision.

Again in April 2014, the Board remanded the case to acquire an addendum VA medical opinion.  The case has now been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

As noted above, in April 2014 the Board remanded the Veteran's claim for a VA medical opinion.  The remand instructions specifically requested that the examiner to provide an etiological opinion for both the cervical and lumbar spine disorders.  The examiner was asked to discuss specific evidence contained within the record, and provide a rationale for the opinion.

In a June 2014 medical opinion, the examiner reasserted his previous March 2013 opinion that the Veteran's current back and neck conditions were not related to service.  The examiner noted that the Veteran worked in supply during active service from June 1977 and 1983 in jobs that involved lifting heavy items, and he was in training one week a month and two weeks a year while in the Reserves from 1984 to 2005.  The examiner went on to note that the Veteran had pulled a muscle in June 1979 and had some low back pain in January 1981 when doing some lifting, and this moved up to his cervical area where he had a trapezius spasm.  The examiner further noted the Veteran had a motor vehicle accident and evidence of a work-related injury while working at the US Department of Agriculture.

The examiner stated that after review of all these injuries, it remained his opinion that the Veteran's current back condition was not related to service, stating that even though the Veteran had several episodes of lumbar strain and muscle spasm in service, there was no in-service evidence of arthritis, degenerative disk disease, or herniated disks in service, and that in the examiner's opinion, the muscle spasms and lumbar strains that the Veteran had in service were not the cause of the Veteran's current back problems.

Regarding the Veteran's neck, the examiner noted that the Veteran did complain of back pain in January 1979 after lifting some boxes 4 months earlier, had chronic low back pain in August 1979, had low back pain when doing some lifting that moved to his cervical area in January 1981, and pulled a muscle in his back in May 1998.  The examiner determined that it was less likely than not that the Veteran's current neck condition was related to service despite the Veteran's in-service cervical strain and some muscle spasm in service, because there was no evidence of cervical arthritis, degenerative disk disease and the Veteran had a normal spine examination in December 1982.  Specifically, the examiner stated there was no relationship between the Veteran's cervical spondylosis and the previous cervical fusion that the Veteran had at C3-4 and C5-7 and service, noting "there is no relationship between that and the muscle spasms and the cervical strains that he had in the service."

The Board finds that the VA examination and opinion dated June 2014 is not adequate to adjudicate the claim of service connection.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.  The June 2014 opinion does not contain a clearly articulared rationale for concluding that the Veteran's cervical and lumbar spine disabilities are not related to the instances of treatment in service.  Though the examiner did list the evidence specified in the April 2014 remand, including in-service and post-service treatment for the spine, the examiner did not explain how this influenced his final determination that the Veteran's spinal disabilities were unrelated to service.  The examiner merely recited the evidence and provided his conclusion.  Though the examiner did state that his rationale depended on the lack of in-service evidence of arthritis, this cannot serve as the basis for an examiner's negative nexus opinion.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed).  Further, though the examiner opined that in-service diagnoses were not related to the current diagnoses, the examiner provided no explanation as to why this was so; there was no discussion of whether any pathology of the Veteran's spinal disorders are consistent with the in-service injuries or treatment.  Therefore, the opinion does not satisfy the prior remand instructions and is inadequate for adjudication purposes.  

Moreover, in an October 2014 brief submitted by his representative, the Veteran contended the in-service diagnosis of facet syndrome was significant, as it is synonymous with arthritis, a condition with which the Veteran is current diagnosed.  The Veteran included a print out from the web page Laser Spine Institute that defined facet disease as "osteoarthritis or degeneration of a facet joint."

The Board notes that the Veteran's service treatment records contained a January 1981 record, where the Veteran complained of low back pain secondary to lifting that moved to his cervical area.  The record lists diagnostic assessments of upper trapezius spasm bilaterally and mild facet syndrome.  This diagnosis and its relationship, if one exists, to the Veteran's current spinal disabilities was not discussed in the June 2014 medical opinion.  The opinion is, therefore, of limited probative value because it is not based on complete factual assumptions.  The case must be remanded to provide the Veteran with another VA medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Because adjudication of the Veteran's service connection claims for a lumbosacral spine disability and for a cervical spine disability likely will impact adjudication of his TDIU claim, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's TDIU claim must be deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to have the Veteran's entire claims file reviewed by an examiner specialized in orthopedic medicine for the purpose of providing an opinion as to whether the Veteran's cervical and lumbar spine disabilities are related to back injuries and treatment in service.  

In providing the following opinion, the examiner is asked to discuss the following medical evidence, specifically explaining how it pertains to the Veteran's current disabilities. 

The examiner is asked to state: (1) whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that the Veteran's degenerative disc disease and spondylosis post fusion at C3-4 and C5-7of the cervical spine is related to active service, and (2) whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that the Veteran's degenerative disc disease of the lumbar spine with spondylolisthesis of L4-5 and herniated nucleus pulposus at L4-5 is related to active service.

The examiner is asked to discuss whether any of the following events bear a relationship to the Veteran's current cervical spinal diagnoses:  (1) the Veteran worked in supply during active service between June 1977 and September 1983 in jobs which involved lifting heavy items; (2) the Veteran performed physical training (PT) one weekend a month and two weeks per year while in the U.S. Army Reserves from 1984 to 2005; (3) June and August 1979 reports of pain ongoing for 1 year and a finding of chornic lumbosacral strain; (4) a January 1981 report of complaint of low back pain secondary to lifting which moved to the cervical area, with an assessment of upper trapezius spasm bilaterally and mild facet syndrome; (5) evidence of a post-service motor vehicle accident in 1999 that resulted in intermittent neck pain and surgery, and a postoperative diagnosis of cervical spondylolisthesis with cervical radicular syndrome, C5-6/C6-7; (6) a pulled muscle in the low back while on active duty for training (ACDUTRA) in May 1998 and diagnosis of lumbar back pain and sacroiliac joint dysfunction in July 1998; and (7) evidence of a work-related injury to the lumbar disc while the Veteran was employed at the U.S. Department of Agriculture (USDA).

Specifically, the Veteran has claimed that the diagnosis of mild facet syndrome in-service is synonymous with degenerative arthritis, and should therefore be considered a chronic condition.  The examiner should explain whether the Veteran's current cervical spine disability is related to this January 1981 diagnosis of mild facet syndrome.

Regardless of final determination, the examiner is asked to explain the rationale supporting the determination.  The Board is seeking expert medical advice on whether any pathology associated with the Veteran's current cervical and lumbar spine disorders are consistent with the type of injury and treatment the Veteran sustained in service, or outside of service.  The lack of documentation of arthritis or degenerative disc disease in the Veteran's service treatment records cannot form the sole basis for a finding of a lack of in-service incurrence.

2.  Then, the AMC should readjudicate the claims on the merits. If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


